NO. 07-04-0236-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 24, 2004

                         ______________________________


                              RUBEN RUIZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                     NO. 3334; HONORABLE RON ENNS, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                           ON ABATEMENT AND REMAND


      Appellant, Ruben Ruiz, has given Notice of Appeal from a judgment of conviction

and sentence in the 69th District Court of Moore County. A copy of the Notice of Appeal

was filed with this Court on April 16, 2004. The clerk’s record was filed on May 14, 2004

and a reporter’s record has not been received. The court reporter indicates that appellant

has not paid or made arrangements to pay for the record. On June 7, 2004, appellant’s
counsel filed a Motion to Withdraw as counsel indicating that he has not been employed

by appellant to represent him on appeal.


       Accordingly, this appeal is abated and the cause remanded to the trial court. Tex.

R. App. P. 43.6. Upon remand, the judge of the trial court is directed to cause notice to be

given of and to conduct a hearing to determine: (1) whether appellant’s present counsel

should be allowed to withdraw from representation of appellant; (2) if appellant is indigent;

and (3) if it is determined that appellant is indigent, whether new counsel should be

appointed to represent appellant. If new counsel is appointed to represent appellant, then

the trial court is directed to cause the name, address, and State Bar of Texas identification

number of the new attorney to be furnished to the clerk of this court.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record of the hearing; and (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the reporter’s record of the hearing. In the absence of a

request for extension of time from the trial court, the supplemental clerk’s record, reporter’s

record of the hearing, and any additional proceeding records, including any orders,

findings, conclusions and recommendations, are to be sent so as to be received by the

clerk of this court not later than July 24, 2004.


                                           Per Curiam
Do not publish.



                                              -2-